     Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 1 of 12              PageID #: 1




                               UNTIED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


MICHELLE KNOWLES,                               )
Personal Representative for the Estate of       )
Maise Knowles, of North Vassalboro,             )
County of Kennebec, State of Maine,             )
                                                )
               Plaintiff,                       )
                                                )
v.                                              )
                                                )
                                                )
JOSEPH PONTE, Former Commissioner of            )
Maine Department of Corrections, in his         )
individual capacity,                            )
                                                )   Civil No. _______________
EDWARD O’CONNOR, Facility                       )
Operations Supervisor at Long Creek Youth       )
Detention Center, in his individual capacity,   )
                                                )
GUY W. TINKHAM, Juvenile Program                )
Worker at Long Creek Youth Detention            )
Center, in his individual capacity              )
                                                )
&                                               )
                                                )
HEATHER E. CHARRON, Juvenile                    )
Program Worker at Long Creek Youth              )
Detention Center, in her individual             )
capacity,                                       )
                                                )
                                                )
               Defendants.                      )


                       COMPLAINT AND DEMAND FOR JURY TRIAL

         NOW COMES Plaintiff, Michelle Knowles, by and through undersigned counsel, and

 hereby complains against Defendants Joseph Ponte, Edward O’Connor, Guy Tinkham, and

 Heather Charron as follows:

                                         INTRODUCTION
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 2 of 12                   PageID #: 2




 1. This is a civil rights case about deliberate indifference to the substantial risk of serious

    injury to Maise Knowles’ life while he was a pretrial detainee at the Long Creek Youth

    Development Center in South Portland. Defendant and former Maine DOC Commissioner

    Ponte approved and promulgated a Suicide Prevention Policy that did not require the use

    of suicide-resistant rooms for high-risk pretrial detainees at LCYDC, including Knowles,

    who would hang himself in a room where he never should have been housed in the first

    place. Defendants O’Connor, Tinkham, and Charron delayed responding to an obvious

    emergency situation when Knowles hung himself with his cell with the windows covered

    by cardboard. Tinkham and Charron knew that Knowles was suicidal and failed to follow

    the basic instructions of mental health providers about suicide watches to keep Knowles

    alive. Defendants O’Connor, Tinkham, and Charron were responsible for carrying out

    Knowles’s suicide watches and keeping him alive. Instead they ignored the suicide watch

    requirements and stood by for nearly fourteen minutes as Knowles was hanging in his cell

    with the windows covered in cardboard.

                                         PARTIES

 2. Plaintiff Michelle Knowles is the Personal Representative for the Estate of Maise Knowles

    and Mother of Maise Knowles.

 3. Maise Knowles (hereinafter “Knowles”) was a juvenile detainee at LCYDC at all times

    relevant to this Complaint.

 4. Knowles was biologically female during his time at LCYDC, but identified sexually as a

    male and male pronouns will be used throughout this Complaint for Knowles.




                                             2
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 3 of 12                     PageID #: 3




 5. Long Creek Youth Development Center (hereinafter “LCYDC”) is a youth detention

    facility located in South Portland, Maine that is run and operated by the Maine Department

    of Corrections (hereinafter “Maine DOC”).

 6. Former Commissioner Joseph Ponte (hereinafter “Ponte”), sued in his individual capacity,

    was the Commissioner for the Maine Department of Corrections at the time that the

    Juvenile Facility Suicide Prevention Procedures affecting Knowles were approved.

 7. Facility Operations Supervisor Edward O’Connor (hereinafter “O’Connor”), sued in his

    individual capacity, was the Facility Operations Supervisor at LCYDC at all times relevant

    to this Complaint.

 8. Juvenile Program Workers Guy Tinkham (hereinafter “Tinkam”) and Heather Charron

    (hereinafter “Charron”), sued in their individual capacities, were juvenile program workers

    at LCYDC at all times relevant to this Complaint.

                                      JURISDICTION

 9. This action seeks to vindicate rights guaranteed by the Fourteenth Amendment of the

    United States Constitution, and it is brought pursuant to 42 U.S.C. § 1983.

 10. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

    this action arises under federal law. Jurisdiction is also authorized pursuant to 28 U.S.C. §

    1343(a)(3).

 11. Venue in this Court is proper under 28 U.S.C. § 1391(b) because the events giving rise to

    this action occurred within this judicial district and because Defendants are subject to

    personal jurisdiction in this District.



                                 STATEMENT OF FACTS

                                              3
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 4 of 12                   PageID #: 4




 12. Knowles was admitted to and detained at LCYDC on August 18, 2016.

 13. Maine DOC Suicide Prevention Procedures 10.2 (hereinafter “SPP 10.2”) in effect at all

    times relevant in this Complaint had been approved by Defendant Ponte as Commissioner

    on January 5, 2012.

 14. SPP 10.2 failed to address the use of suicide-resistant, protrusion free rooms for suicidal

    youth in any way.

 15. Correct Care Solutions (hereinafter “CCS”), the correctional healthcare contractor within

    LCYDC, performed an Admission Health Screening upon Knowles’ admission. CCS made

    an administrative note following its screening that Knowles scored high on all aspects of

    the Massachusetts Youth Screening Instrument (“MAYSI”), he had a history of cutting,

    and his most recent suicide attempt was in March.

 16. Knowles made his first threat to harm himself on August 31, 2016 saying he would cut

    himself if he could.

 17. Knowles was placed on a suicide watch the same day as a result.

 18. LCYDC staff, including Defendants Tinkham and Charron, are responsible for

    implementation of the suicide watches, which are ordered by qualified mental health

    providers from CCS and the Maine Department of Health and Human Services (hereinafter

    “Maine DHHS”).

 19. Only days later on September 2 Knowles would be able to cut at his arms and inflict self-

    injury for the first, but not last time, when he was on a suicide watch.

 20. Knowles complained to CCS staff that the “close 10” [minute] suicide watches did not

    work because he did not have a “one on one staff” to talk with during those watches.



                                              4
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 5 of 12                        PageID #: 5




 21. CCS staff reported Knowles’s concerns to LCYDC Juvenile Program Manager Jerry Dixon

    (hereinafter “JPM Dixon”).

 22. Knowles would cut at his wrist again on September 7 when he was on a “close 10” [minute]

    suicide watch.

 23. About a month later on October 3, Knowles would engage in his first suicide attempt by

    attempting unsuccessfully to hang himself from a bedrail with his sheets.

 24. Two days later on October 5, and despite being monitored by LCYDC employees on a

    “constant” constant suicide watch, Knowles would be able to cut his arms and inflict further

    self-injury.

 25. Three days later on October 8 when placed back on “close 10” watches and during a watch

    that was overseen in part by Defendant Tinkham, Knowles would again be able to cut at

    his arms and inflict self-injury.

 26. Knowles would also report for the first of at least three times that he had the intent or desire

    to hang himself during his time at LCYDC.

 27. On October 11, Knowles complained to Maine DHHS Licensed Clinical Social Worker Al

    Haynes (hereinafter “LCSW Haynes”) that the suicide watches performed by LCYDC staff

    were too predictable and needed to be more random.

 28. On October 12, medical providers for CCS would find 26 new and superficial wounds on

    the back of Knowles’ left hand and inner wrist that he reported were the result of cutting

    over the past few days during the entirety of which he had been on some form of suicide

    watch implemented by LCYDC employees.

 29. Knowles was moved from a “staggered 15” [minute] watch to a “close 10” and nursing

    staff cleaned his wounds and wrapped his arm in a Coban bandage.

                                                5
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 6 of 12                PageID #: 6




 30. Knowles again complained to LCSW Haynes that suicide watch checks needed to be more

    random telling him that when he heard his pod door close he knew he had 10 minutes to

    harm himself or commit suicide.

 31. LCSW Haynes reported the concern to JPM Dixon who reportedly discussed the concern

    with LCYDC officers as he saw them over the course of that week.

 32. On October 13, Knowles was moved from a “constant” watch to a “close 10” around 8:30

    A.M.

 33. On October 13 around 9:30 A.M. Knowles wrapped the Coban bandages from his self-

    inflicted wounds on his arms around his neck for his second suicide attempt while he was

    on a “close 10” suicide watch.

 34. The LCYDC officer responsible for the “close 10” suicide watch at and around 9:30 A.M.

    on October 13 was Defendant Tinkham.

 35. On October 15 Knowles reported to CCS staff that he still wished to die and that the

    constant watch was keeping him safe.

 36. On October 19, 25, and 26 updated written Suicide Prevention Protocol (SPP) Plans were

    provided to LCYDC officers for Knowles and each advised that “In general, make sure

    that checks are random.”

 37. Suicide and Self-Injury Watch Logs completed by Defendants Tinkham and Charron both

    show that each JPW recorded watches in a predictable manner for Knowles.

 38. On October 29, Knowles was on a “staggered 15” [minute] suicide watch requiring

    unpredictable watches.

 39. At 10:55 A.M. Knowles left a suicide watch assessment with a CCS employee and returned

    to his room with a continued “staggered 15” watch order for LCYDC officers in place.

                                           6
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 7 of 12                 PageID #: 7




 40. Defendants Tinkham and Charron were assigned to the Spruce Unit where Knowles was

    detained that day.

 41. Defendant Charron reportedly was not tall enough to see into the windows of the A-Pod

    where Knowles was detained and she was supposed to be responsible for B-Pod as a result.

 42. Notwithstanding her inability to see through the windows in A-pod, Defendant Charron

    reported that she conducted a suicide watch observation of Knowles at 11:00 A.M. and that

    Knowles was laying down at the time.

 43. Defendant Tinkham conducted the next “staggered 15” suicide watch observation of

    Knowles at 11:20 AM and discovered that the windows of Knowles’s cell had been covered

    with cardboard.

 44. Defendant Tinkham did not radio Defendant Charron or others to open the door to

    Knowles’s cell.

 45. Defendant Tinkham was unable to see Knowles and could not make verbal contact with

    Knowles.

 46. Defendant Tinkham did not open Knowles’s cell.

 47. Defendant Tinkham did not radio his supervisor Defendant O’Connor.

 48. Defendant Tinkham returned to the dayroom of the Spruce Unit to report his findings to

    Defendant Charron.

 49. Defendant Charron called Defendant O’Connor to report what Defendant Tinkham

    reported to her.

 50. Defendant O’Connor did not order Charron or Tinkahm to immediately enter Knowles’s

    cell.



                                            7
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 8 of 12                  PageID #: 8




 51. At 11:28 A.M. Defendant Charron went to the door of Knowles’s cell and attempted to

    contact Knowles verbally without success.

 52. Defendant Charron had Defendant Tinkham unlocked the door to Knowles’s cell, but did

    not open the door.

 53. Defendant Charron could see Knowles’s feet under the gap of the unlocked, but not fully

    opened cell door.

 54. Defendant Charron did not enter the cell.

 55. Defendant Charron called for Defendant Tinkham and both juvenile program workers

    stood outside Knowles’s cell without opening the door before going back to the dayroom

    area to call Defendant O’Connor again.

 56. Defendant O’Connor sent a third LCYDC employee, Juvenile Program Specialist Coleman

    Findlay (hereinafter “Findlay”), who reported to Knowles’s cell, opened the door, and

    entered the cell to find Knowles hanging from the interior cell door hinge by a ripped pair

    of boxer shorts.

 57. Findlay made an immediate call for medical help at approximately 11:34 AM.

 58. The room where Knowles was housed was the farthest room in A-pod from the control

    desk.

 59. The room where Knowles was housed was not a suicide-resistant room free of protrusions.

 60. Knowles was cut down, emergency resuscitation efforts were started, and then he was taken

    by ambulance to Maine Medical Center where he died.

                                        COUNT I

Violation of 42 U.S.C. § 1983—Deliberate Indifference to a Serious Risk of Substantial
Injury to a Pretrial Detainee in Violation of the Fourteenth Amendment of the United
                                  States Constitution

                                             8
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 9 of 12                   PageID #: 9




 61. Plaintiff Michelle Knowles reasserts the allegations in Paragraphs 1-60.

 62. Defendants Ponte, O’Connor, Tinkham, and Charron, while acting under color of state law,

    were deliberately indifferent to the mental health needs and general well-being of Knowles.

 63. Knowles’s rights to medical services, including his mental health services and management

    of his risk of self-harm, were clearly established federal rights under the 14th Amendment

    of the U.S. Constitution at the time of his pretrial detention at LCYDC and reasonable

    persons, including Defendants Ponte, O’Connor, Tinkham, and Charron, knew or should

    have known about these rights.

 64. Defendants Ponte, O’Connor, Tinkham, and Charron were aware of a substantial risk of

    serious injury to Knowles, namely serious injury and/or death from suicide.

 65. Defendants Ponte, O’Connor, Tinkham, and Charron failed to take appropriate steps to

    protect Knowles from this known danger.

 66. Defendant Ponte failed to take appropriate steps to protect Knowles from the previously

    mentioned known danger when he approved a Suicide Prevention Procedure that failed to

    address the use of suicide-resistant, protrusion-free rooms in any way, despite the need for

    such rooms to protect the health and safety of suicidal pretrial detainees being a clearly

    established right at that time.

 67. Defendant O’Connor failed to take appropriate steps to protect Knowles from the

    previously mentioned known danger when he approved the use of a JPW to conduct

    watches who was physically incapable of conducting such watches and when he failed to

    order Tinkham and Charron to immediately open Knowles’s cell at a time when he knew

    Knowles was a high risk for suicide, JPWs Tinkham and Charron could not see or make


                                             9
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 10 of 12                  PageID #: 10




     verbal contact with Knowles, and it was beyond the maximum period of time Knowles was

     allowed to be left alone under the terms of his suicide watch.

  68. Defendant Tinkham failed to take appropriate steps to protect Knowles from the previously

     mentioned known danger when he failed to carry out the documented suicide watches for

     Knowles as specifically required and pursuant to his training; when he left Knowles alone

     in his cell for nearly 25 minutes at a time when he was supposed to check on Knowles in

     unpredictable periods of time no greater than 15 minutes; when he failed to open Knowles’s

     cell door and/or immediately contact his supervisor at a time when he was a known and

     documented suicide risk, after he covered his cell door with cardboard, and it was beyond

     the maximum period of time Knowles was allowed to be left alone under the terms of his

     suicide watch.

  69. Defendant Charron failed to take appropriate steps to protect Knowles from the previously

     mentioned known danger when she conducted a suicide watch observation for Knowles

     when she was not able to personally observe Knowles; when she failed to open Knowles’s

     cell door at a time when he was a known and documented suicide risk, after he covered his

     cell door with cardboard, and it was beyond the maximum period of time Knowles was

     allowed to be left alone under the terms of his suicide watch.

  70. Defendants Ponte, O’Connor, Tinkham and Charron’s deliberate indifference to Knowles’s

     mental health needs and well-being deprived Knowles of his constitutional rights.

  71. Defendants Ponte, O’Connor, Tinkham and Charron’s deliberate indifference were a

     substantial cause of Knowles’s avoidable death.

                                           COUNT II



                                             10
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 11 of 12                      PageID #: 11




  Violation of 42 U.S.C. § 1983—Deliberate Indifference to a Serious Risk of Substantial
  Injury to a Pretrial Detainee in Violation of the Fourteenth Amendment of the United
                                     States Constitution
   72. Plaintiff Michelle Knowles reasserts the allegations in Paragraphs 1-71.

   73. Knowles experienced a period of conscious pain and suffering before and during his

       hanging.

   74. Defendant Ponte, O’Connor, Tinkham and Charron’s deliberate indifference were a

       substantial cause of Knowles’s conscious pain and suffering.

   75. The physical and emotional injuries suffered by Knowles were the result of Defendant

       Ponte, O’Connor, Tinkham and Charron’s recklessness, oppression, and deliberate

       indifference to his suicidal condition. Knowles is therefore entitled to punitive damages

       against Defendants Ponte, O’Connor, Tinkham and Charron for the pain and suffering he

       experienced prior to his death.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Michelle Knowles, respectfully prays that this Honorable Court:

   76. Enter judgment in Knowles’s favor awarding compensatory and punitive damages, plus

       pre-judgment and post-judgment interest;

   77. Award Knowles reimbursement costs of suit, including reasonable attorney fees and other

       litigation costs incurred in bringing this action pursuant to 42 U.S.C. § 1983;

   78. Grant such further relief as the Court may deem just and proper.

       PLAINTIFF DEMANDS A JURY TRIAL ON ALL CLAIMS IN ITS COMPLAINT
       SO TRIABLE AS OF RIGHT.


Dated: April 13, 2021                        /s/ Walter F. McKee
                                             WALTER F. MCKEE, ESQ.
                                             Bar Number: 7848
                                             Attorney for Plaintiff

                                                11
Case 2:21-cv-00108-GZS Document 1 Filed 04/13/21 Page 12 of 12   PageID #: 12




                                  McKee Law, LLC, P.A.
                                  133 State Street
                                  Augusta, Maine 04330
                                   (207) 620-8294
                                  E-mail: wmckee@mckeelawmaine.com



                                  /s/ Matthew D. Morgan
                                  MATTHEW D. MORGAN, ESQ.
                                  Bar Number: 5044
                                  Attorney for Plaintiff
                                  McKee Law, LLC, P.A.
                                  133 State Street
                                  Augusta, Maine 04330
                                   (207) 620-8294
                                  E-mail: mmorgan@mckeelawmaine.com




                                    12
